Exhibit 10.1.25
WALTER INVESTMENT MANAGEMENT CORP.
ARTICLES OF AMENDMENT AND RESTATEMENT
          FIRST: Hanover Capital Mortgage Holdings, Inc., a Maryland corporation
(the “Corporation”), desires to amend and restate its charter as currently in
effect and as hereinafter amended.
          SECOND: The following provisions are all the provisions of the charter
currently in effect and as hereinafter amended:
ARTICLE FIRST
NAME
          The name of the corporation (the “Corporation”) is:
Hanover Capital Mortgage Holdings, Inc.
ARTICLE SECOND
PURPOSE
          The purposes for which the Corporation is formed are to engage in any
lawful act or activity (including, without limitation or obligation, engaging in
business as a real estate investment trust under the Internal Revenue Code of
1986, as amended, or any successor statute (the “Code”)) for which corporations
may be organized under the general laws of the State of Maryland as now or
hereafter in force. As used herein, “REIT” means a real estate investment trust
under Sections 856 through 860 of the Code.
ARTICLE THIRD
PRINCIPAL OFFICE IN STATE
          The address of the principal office of the Corporation in the State of
Maryland is c/o CSC-Lawyers Incorporating Service Company, 7 St. Paul Street,
Suite 1660, Baltimore, Maryland 21202.

 



--------------------------------------------------------------------------------



 



ARTICLE FOURTH
RESIDENT AGENT
          The name of the resident agent of the Corporation in the State of
Maryland is CSC-Lawyers Incorporating Service Company, whose post address is c/o
7 St. Paul Street, Suite 1660, Baltimore, Maryland 21202. The resident agent is
a Maryland corporation.
ARTICLE FIFTH
REIT QUALIFICATION
          If the Corporation elects to qualify for federal income tax treatment
as a REIT, the Board of Directors of the Corporation (the “Board of Directors”
or the “Board”) shall use its reasonable best efforts to take such actions as
are necessary or appropriate to preserve the status of the Corporation as a
REIT; however, if the Board of Directors determines that it is no longer in the
best interests of the Corporation to continue to be qualified as a REIT, the
Board of Directors may revoke or otherwise terminate the Corporation’s REIT
election pursuant to Section 856(g) of the Code. The Board of Directors also may
determine compliance with any restriction or limitation on stock ownership and
transfers set forth in Article NINTH is no longer required for REIT
qualification.
ARTICLE SIXTH
STOCK
          (a) Authorized Shares. The Corporation has authority to issue
100,000,000 shares of stock, consisting of 90,000,000 shares of common stock,
$0.01 par value per share (“Common Stock”), and 10,000,000 shares of preferred
stock, $0.01 par value per share (“Preferred Stock”), of which 583,000 shares
are designated as Participating Preferred Stock, par value $0.01 per share
(“Participating Preferred Stock”). The aggregate par value of all

2



--------------------------------------------------------------------------------



 



authorized shares of stock having par value is $1,000,000. If shares of one
class of stock are classified or reclassified into shares of another class of
stock pursuant to Section (b) of this Article SIXTH, the number of authorized
shares of the former class shall be automatically decreased and the number of
shares of the latter class shall be automatically increased, in each case by the
number of shares so classified or reclassified, so that the aggregate number of
shares of stock of all classes that the Corporation has authority to issue shall
not be more than the total number of shares of stock set forth in the first
sentence of this paragraph.
          (b) Classification and Reclassification of Stock.
               (1) The Board of Directors may classify any unissued shares of
Preferred Stock and reclassify any previously classified but unissued shares of
Common Stock or Preferred Stock of any series from time to time, in one or more
classes or series of stock.
               (2) Prior to issuance of classified or reclassified shares of any
class or series, the Board of Directors by resolution shall: (A) designate that
class or series to distinguish it from all other classes and series of stock of
the Corporation; (B) specify the number of shares to be included in the class or
series; (C) set or change, subject to the provisions of Article NINTH and
subject to the express terms of any class or series of stock of the Corporation
outstanding at the time, the preferences, conversion or other rights, voting
powers, restrictions, limitations as to dividends or other distributions,
qualifications and terms and conditions of redemption for each class or series;
and (D) cause the Corporation to file articles supplementary with the State
Department of Assessments and Taxation of Maryland (“SDAT”). Any of the terms of
any class or series of stock set or changed pursuant to clause (C) of this
subsection (b)(2) may be made dependent upon facts or events ascertainable
outside this charter of the Corporation (the “Charter”) (including
determinations by the Board of Directors or other facts or

3



--------------------------------------------------------------------------------



 



events within the control of the Corporation) and may vary among holders
thereof, provided that the manner in which such facts, events or variations
shall operate upon the terms of such class or series of stock is clearly and
expressly set forth in the articles supplementary or other Charter document.
          (c) The following is a description of the preferences, conversion and
other rights, voting powers, restrictions, limitations as to dividends,
qualifications and terms and conditions of redemption of the Common Stock of the
Corporation:
               (1) Each share of Common Stock shall have one vote, and, except
as otherwise provided in respect of any class of stock hereafter classified or
reclassified, the exclusive voting power for all purposes shall be vested in the
holders of the Common Stock. Shares of Common Stock shall not have cumulative
voting rights.
               (2) Subject to the provisions of law and any preferences of any
class of stock hereafter classified or reclassified, dividends, or other
distributions, including dividends or other distributions payable in shares of
another class of the Corporation’s stock, may be paid ratably on the Common
Stock at such time and in such amounts as the Board of Directors may deem
advisable.
               (3) In the event of any liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary, the holders of the Common
Stock shall be entitled, together with the holders of any other class of stock
hereafter classified or reclassified not having a preference on distributions in
the liquidation, dissolution or winding up of the Corporation, to share ratably
in the net assets of the Corporation remaining, after payment or provision for
payment of the debts and other liabilities of the Corporation and the amount to

4



--------------------------------------------------------------------------------



 



which the holders of any class of stock hereafter classified or reclassified
having a preference on distributions in the liquidation, dissolution or winding
up of the Corporation shall be entitled.
          (d) Participating Preferred Stock. Subject in all cases to the
provisions of Article NINTH, the preferences, conversion or other rights, voting
powers, restrictions, limitations as to dividends, qualifications and terms and
conditions of redemption of the Participating Preferred Stock are:
               (1) The designation of the Participating Preferred Stock is
“Participating Preferred Stock.” Each share of Participating Preferred Stock
shall be identical in all respects with the other shares of Participating
Preferred Stock except as to the dates from and after which dividends thereon
shall be cumulative.
               (2) The number of shares of Participating Preferred Stock shall
initially be 583,000, which number may from time to time be increased or
decreased (but not below the number then outstanding) by the Board of Directors.
Shares of Participating Preferred Stock acquired by the Corporation shall
constitute authorized but unissued shares of Preferred Stock without designation
as to series. Shares of Participating Preferred Stock may be issued in
fractional shares, which fractional shares shall entitle the holder, in
proportion to such holder’s fractional share, to all rights of a holder of a
whole share of Participating Preferred Stock.
               (3) The holders of full or fractional shares of Participating
Preferred Stock shall be entitled to receive, when and as authorized by the
Board of Directors and declared by the Corporation, but only out of funds
legally available therefor, dividends, (A) on each date that dividends or other
distributions (other than dividends or distributions payable in Common Stock of
the Corporation) are payable on or in respect of Common Stock comprising part of
the Reference Package (as defined below), in an amount per whole share of
Participating Preferred

5



--------------------------------------------------------------------------------



 



Stock equal to the aggregate amount of dividends or other distributions (other
than dividends or distributions payable in Common Stock of the Corporation) that
would be payable on such date to a holder of the Reference Package and (B) on
the last day of March, June, September and December in each year, in an amount
per whole share of Participating Preferred Stock equal to the excess (if any) of
$425.00 (the “Base Dividend Amount”) over the aggregate dividends paid per whole
share of Participating Preferred Stock during the three month period ending on
such last day. Each such dividend shall be paid to the holders of record of
shares of Participating Preferred Stock on the date, not exceeding sixty days
preceding such dividend or distribution payment date, fixed for the purpose by
the Board of Directors in advance of payment of each particular dividend or
distribution. Dividends on each full and each fractional share of Participating
Preferred Stock shall be cumulative from the date such full or fractional share
is originally issued; provided that any such full or fractional share originally
issued after a dividend record date and on or prior to the dividend payment date
to which such record date relates shall not be entitled to receive the dividend
payable on such dividend payment date or any amount in respect of the period
from such original issuance to such dividend payment date.
          The term “Reference Package” shall mean 10,000 shares of Common Stock.
          Holders of shares of Participating Preferred Stock shall not be
entitled to any dividends, whether payable in cash, property or stock, in excess
of full cumulative dividends, as herein provided on Participating Preferred
Stock.
          So long as any shares of Participating Preferred Stock are
outstanding, no dividend (other than a dividend in Common Stock or in any other
stock ranking junior to the Participating Preferred Stock as to dividends and
upon liquidation) shall be declared or paid or set aside for payment or other
distribution declared or made upon the Common Stock or upon

6



--------------------------------------------------------------------------------



 



any other stock ranking junior to the Participating Preferred Stock as to
dividends or upon liquidation, nor shall any Common Stock nor any other stock of
the Corporation ranking junior to or on a parity with the Participating
Preferred Stock as to dividends or upon liquidation be redeemed, purchased or
otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any shares of any such stock)
by the Corporation (except by conversion into or exchange for stock of the
Corporation ranking junior to the Participating Preferred Stock as to dividends
and upon liquidation), unless, in each case, the full cumulative dividends
(including the dividend to be due upon payment of such dividend, distribution,
redemption, purchase or other acquisition) on all outstanding shares of
Participating Preferred Stock shall have been, or shall contemporaneously be,
paid.
               (4) In the event of any merger, consolidation, reclassification
or other transaction in which the shares of Common Stock are exchanged for or
changed into other stock or securities, cash and/or any other property, then in
any such case the shares of Participating Preferred Stock shall at the same time
be similarly exchanged or changed in an amount per whole share equal to the
aggregate amount of stock, securities, cash and/or any other property (payable
in kind), as the case may be, that a holder of the Reference Package would be
entitled to receive as a result of such transaction.
               (5) In the event of any liquidation, dissolution or winding up of
the affairs of the Corporation, whether voluntary or involuntary, the holders of
full and fractional shares of Participating Preferred Stock shall be entitled,
before any distribution or payment is made on any date to the holders of the
Common Stock or any other stock of the Corporation ranking junior to the
Participating Preferred Stock upon liquidation, to be paid in full an amount per
whole share of Participating Preferred Stock equal to the greater of
(A) $170,000.00 (the

7



--------------------------------------------------------------------------------



 



“Base Liquidation Amount”) or (B) the aggregate amount distributed or to be
distributed prior to such date in connection with such liquidation, dissolution
or winding up to a holder of the Reference Package (such greater amount being
hereinafter referred to as the “Liquidation Preference”), together with accrued
dividends to such distribution or payment date, whether or not earned or
declared. If such payment shall have been made in full to all holders of shares
of Participating Preferred Stock, the holders of shares of Participating
Preferred Stock as such shall have no right or claim to any of the remaining
assets of the Corporation.
          In the event the assets of the Corporation available for distribution
to the holders of shares of Participating Preferred Stock upon any liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
shall be insufficient to pay in full all amounts to which such holders are
entitled pursuant to the first paragraph of this subparagraph (d)(5), no such
distribution shall be made on account of any shares of any other class or series
of Preferred Stock ranking on a parity with the shares of Participating
Preferred Stock upon such liquidation, dissolution or winding up unless
proportionate distributive amounts shall be paid on account of the shares of
Participating Preferred Stock, ratably in proportion to the full distributable
amounts for which holders of all such parity shares are respectively entitled
upon such liquidation, dissolution or winding up.
          Upon the liquidation, dissolution or winding up of the Corporation,
the holders of shares of Participating Preferred Stock then outstanding shall be
entitled to be paid out of assets of the Corporation available for distribution
to its stockholders all amounts to which such holders are entitled pursuant to
the first paragraph of this subparagraph (d)(5) before any payment shall be made
to the holders of Common Stock or any other stock of the Corporation ranking
junior upon liquidation to the Participating Preferred Stock.

8



--------------------------------------------------------------------------------



 



          For the purposes of this subparagraph (d)(5), the consolidation or
merger of, or binding share exchange by, the Corporation with any other
corporation shall not be deemed to constitute a liquidation, dissolution or
winding up of the Corporation.
               (6) The shares of Participating Preferred Stock shall not be
redeemable.
               (7) In addition to any other vote or consent of stockholders
required by law or by the Charter, each whole share of Participating Preferred
Stock shall, on any matter, vote as a class with any other stock comprising part
of the Reference Package and voting on such matter and shall have the number of
votes thereon that a holder of the Reference Package would have.
               (8) In the event the Corporation shall, at any time or from time
to time (other than in connection with the merger of Walter Investment
Management LLC, a Delaware limited liability company (“Spinco”), with and into
the Corporation), (A) declare or pay a dividend on any shares of Common Stock
payable in shares of Common Stock, (B) subdivide any shares of Common Stock or
(C) combine any Common Stock into a smaller number of shares, then and in each
such case (X) the Reference Package after such event shall be the number of
shares of Common Stock that a holder of the Reference Package immediately prior
to such event would hold thereafter as a result thereof and (Y) the Base
Dividend Amount and the Base Liquidation Amount shall be similarly adjusted to
reflect such dividend, subdivision or combination of shares.
          (e) Charter and By-Laws. The rights of all stockholders and the terms
of all stock are subject to the provisions of the Charter and the By-Laws. The
Board of Directors of the Corporation shall have the exclusive power to make,
alter, amend or repeal the By-Laws.

9



--------------------------------------------------------------------------------



 



ARTICLE SEVENTH
          (a) The business and affairs of the Corporation shall be managed under
the direction of the Board of Directors. The number of directors of the
Corporation may be increased or decreased by at least a majority of the entire
Board of Directors pursuant to the By-Laws of the Corporation, but shall never
be less than the minimum number permitted by the General Laws of the State of
Maryland now or hereafter in force.
          (b) Subject to the rights of the holders of any class of Preferred
Stock then outstanding, newly created directorships resulting from any increase
in the authorized number of directors shall be filled by a vote of the
stockholders or a majority of the entire Board of Directors, and any vacancies
on the Board of Directors resulting from death, resignation, retirement,
disqualification, removal from office, or other cause shall be filled by a vote
of the stockholders or a majority of the directors then in office. No decrease
in the number of directors constituting the Board of Directors shall affect the
tenure of office of any director.
          (c) Whenever the holders of any one or more series of Preferred Stock
of the Corporation shall have the right, voting separately as a class, to elect
one or more directors of the Corporation, the Board of Directors shall consist
of said directors so elected in addition to the number of directors fixed as
provided in paragraph (a) of this Article SEVENTH or in the By-Laws.
Notwithstanding the foregoing, and except as otherwise may be required by law,
whenever the holders of any one or more series of Preferred Stock of the
Corporation shall have the right, voting separately as a class, to elect one or
more directors of the Corporation, the terms of the director or directors
elected by such holders shall expire at the next succeeding annual meeting of
stockholders.

10



--------------------------------------------------------------------------------



 



          (d) Subject to the rights of the holders of any class separately
entitled to elect one or more directors, any director, or the entire Board of
Directors, may be removed from office at any time, but only for cause and then
only by the affirmative vote of the holders of at least a majority of the
combined voting power of all classes of shares of capital stock entitled to vote
in the election for directors voting together as a single class.
          (e) The directors of the Corporation shall be divided equally (or as
nearly as possible) into three classes, Class I, Class II and Class III.
          (f) (1) The term of office of Class I shall be until the 1998 annual
meeting of stockholders and until their successors shall be elected and have
qualified and thereafter shall be for three years and until their successors
shall be elected and have qualified; (2) the term of office of Class II shall be
until the 1999 annual meeting of stockholders and until their successors shall
be elected and have qualified and thereafter shall be for three years and until
their successors shall be elected and have qualified; and (3) the term of office
of Class III shall be until the 2000 annual meeting of stockholders and until
their successors shall be elected and have qualified and thereafter shall be for
three years and until their successors shall be elected and have qualified.
ARTICLE EIGHTH
POWERS OF THE CORPORATION, DIRECTORS AND STOCKHOLDERS;
AMENDMENTS
          (a) Powers of the Corporation, Directors and Stockholders.
               (1) Authorization by Board of Stock Issuance. The Board of
Directors may authorize the issuance from time to time of shares of stock of the
Corporation of any class or series, whether now or hereafter authorized, or
securities or rights convertible into shares of its

11



--------------------------------------------------------------------------------



 



stock of any class or series, whether now or hereafter authorized, for such
consideration as the Board of Directors may deem advisable (or without
consideration in the case of a stock split or stock dividend), subject to such
restrictions or limitations, if any, as may be set forth in the Charter or the
By-Laws.
               (2) Preemptive and Appraisal Rights. Except as may be provided by
the Board of Directors in setting the terms of classified or reclassified shares
of stock pursuant to Article SIXTH Section (b) or as may otherwise be provided
by a contract approved by the Board of Directors, no holder of shares of stock
of the Corporation shall, as such holder, have any preemptive right to purchase
or subscribe for any additional shares of stock of the Corporation or any other
security of the Corporation which it may issue or sell. Holders of shares of
stock shall not be entitled to exercise any rights of an objecting stockholder
provided for under Title 3, Subtitle 2 of the Maryland General Corporation Law
(“MGCL”) or any successor statute unless the Board of Directors, upon the
affirmative vote of a majority of the Board of Directors, shall determine that
such rights apply, with respect to all or any classes or series of stock, to one
or more transactions occurring after the date of such determination in
connection with which holders of such shares would otherwise be entitled to
exercise such rights.
               (3) Determinations by Board. The determination as to any of the
following matters, made in good faith by or pursuant to the direction of the
Board of Directors consistent with the Charter, shall be final and conclusive
and shall be binding upon the Corporation and every holder of shares of its
stock: the amount of the net income of the Corporation for any period and the
amount of assets at any time legally available for the payment of dividends,
redemption of its stock or the payment of other distributions on its stock; the
amount of paid-in surplus, net assets, other surplus, annual or other cash flow,
funds from

12



--------------------------------------------------------------------------------



 



operations, net profit, net assets in excess of capital, undivided profits or
excess of profits over losses on sales of assets; the amount, purpose, time of
creation, increase or decrease, alteration or cancellation of any reserves or
charges and the propriety thereof (whether or not any obligation or liability
for which such reserves or charges shall have been created shall have been paid
or discharged); any interpretation of the terms, preferences, conversion or
other rights, voting powers or rights, restrictions, limitations as to dividends
or distributions, qualifications or terms or conditions of redemption of any
class or series of stock of the Corporation; the fair value, or any sale, bid or
asked price to be applied in determining the fair value, of any asset owned or
held by the Corporation or of any shares of stock of the Corporation; the number
of shares of stock of any class of the Corporation; any matter relating to the
acquisition, holding and disposition of any assets by the Corporation; or any
other matter relating to the business and affairs of the Corporation or required
or permitted by applicable law, the Charter or By-Laws or otherwise to be
determined by the Board of Directors.
               (4) The Corporation shall provide any indemnification permitted
by the laws of Maryland and shall indemnify directors, officers, agents and
employees as follows: (A) the Corporation shall indemnify its directors and
officers, whether serving the Corporation or at its request any other entity, to
the full extent required or permitted by the General Laws of the State of
Maryland now or hereafter in force, including the advance of expenses under the
procedures and to the full extent permitted by law and (B) the Corporation shall
indemnify other employees and agents, whether serving the Corporation or at its
request any other entity, to such extent as shall be authorized by the Board of
Directors or the Corporation’s By-Laws and be permitted by law. The foregoing
rights of indemnification shall not be exclusive of any other rights to which
those seeking indemnification may be entitled. The Board of Directors may take

13



--------------------------------------------------------------------------------



 



such action as is necessary to carry out these indemnification provisions and is
expressly empowered to adopt, approve and amend from time to time such by-laws,
resolutions or contracts implementing such provisions or such further
indemnification arrangements as may be permitted by law. No amendment of the
Charter of the Corporation or repeal of any of its provisions shall limit or
eliminate the right to indemnification provided hereunder with respect to acts
or omissions occurring prior to such amendment or repeal or shall limit or
eliminate the rights granted under indemnification agreements entered into by
the Corporation and its directors, officers, agents and employees.
               (5) To the fullest extent permitted by Maryland statutory or
decisional law, as amended or interpreted, no director or officer of the
Corporation shall be personally liable to the Corporation or its stockholders
for money damages. No amendment of the Charter of the Corporation or repeal of
any of its provisions shall limit or eliminate the benefits provided to
directors and officers under this provision with respect to any act or omission
which occurred prior to such amendment or repeal.
               (6) For any stockholder proposal to be presented in connection
with an annual meeting of stockholders of the Corporation, including any
proposal relating to the nomination of a director to be elected to the Board of
Directors of the Corporation, the stockholders must have given timely written
notice thereof in writing to the Secretary of the Corporation in the manner and
containing the information required by the By-Laws. Stockholder proposals to be
presented in connection with a special meeting of stockholders will be presented
by the Corporation only to the extent required by Section 2-502 of the
Corporations and Associations Article of the Annotated Code of Maryland.

14



--------------------------------------------------------------------------------



 



               (7) Notwithstanding any provision of law requiring the
authorization of any action by a greater proportion than a majority of the total
number of shares of all classes of capital stock or of the total number of
shares of any class of capital stock, such action shall be valid and effective
if authorized by the affirmative vote of the holders of a majority of the total
number of shares of all classes outstanding and entitled to vote thereon, except
as otherwise provided in the Charter.
               (8) Any action required or permitted to be taken at any meeting
of the stockholders may be taken without a meeting by consent, in writing or by
electronic transmission, in any manner permitted by the MGCL and set forth in
the By-Laws.
          (b) The Corporation reserves the right to amend, alter, change or
repeal any provision contained in the Charter, including any amendments changing
the terms or contract rights, as expressly set forth in the Charter, of any of
its outstanding stock by classification, reclassification or otherwise, by a
majority of the directors’ adopting a resolution setting forth the proposed
change, declaring its advisability, and either calling a special meeting of the
stockholders entitled to vote on the proposed change, or directing the proposed
change to be considered at the next annual stockholders meeting. Unless
otherwise provided herein, the proposed change will be effective only if it is
adopted upon the affirmative vote of the holders of not less than a majority of
the aggregate votes entitled to be cast thereon (considered for this purpose as
a single class); provided however, that any amendment to, repeal of or adoption
of any provision inconsistent with subparagraphs (a)(4), (a)(5), (a)(6), (a)(7)
or this paragraph (b) of this Article EIGHTH, paragraph (c) of Article SIXTH or
Article SEVENTH will be effective only if it is adopted upon the affirmative
vote of not less than two-thirds of the aggregate votes entitled to be cast
thereon (considered for this purpose as a single class). In addition, no term or

15



--------------------------------------------------------------------------------



 



provisions of the Charter may be added, amended or repealed in any respect that
would, in the determination of the Board of Directors, cause the Corporation not
to qualify as a REIT under the Code unless in each such case, such action is
approved (in addition to any other vote, approval, authorization or advice
(including that of the Board of Directors) that may otherwise be required) by
the affirmative vote of the holders of not less than two-thirds (66-2/3%) of all
the votes entitled to be cast on the matter.
ARTICLE NINTH
RESTRICTION ON TRANSFER AND OWNERSHIP OF SHARES
          (a) Definitions. For the purpose of this Article NINTH, the following
terms shall have the following meanings:
          Aggregate Stock Ownership Limit. The term “Aggregate Stock Ownership
Limit” shall mean not more than 9.8 percent in value of the aggregate of the
outstanding shares of Capital Stock.
          AMEX. The term “AMEX” shall mean the American Stock Exchange.
          Beneficial Ownership. The term “Beneficial Ownership” shall mean
ownership of Capital Stock by a Person, whether the interest in the shares of
Capital Stock is held directly or indirectly (including by a nominee), and shall
include interests that would be treated as owned through the application of
Section 544 of the Code, as modified by Section 856(h)(1)(B) of the Code. The
terms “Beneficial Owner,” “Beneficially Owns” and “Beneficially Owned” shall
have the correlative meanings.
          Business Day. The term “Business Day” shall mean any day, other than a
Saturday or Sunday, that is neither a legal holiday nor a day on which banking
institutions in New York City are authorized or required by law, regulation or
executive order to close.

16



--------------------------------------------------------------------------------



 



          Capital Stock. The term “Capital Stock” shall mean all classes or
series of stock of the Corporation, including, without limitation, Common Stock
and Preferred Stock.
          Charitable Beneficiary. The term “Charitable Beneficiary” shall mean
one or more beneficiaries of the Trust as determined pursuant to subparagraph
(c)(6) of this Article NINTH, provided that each such organization must be
described in Section 501(c)(3) of the Code and contributions to each such
organization must be eligible for deduction under each of Sections 170(b)(1)(A),
2055 and 2522 of the Code.
          Common Stock Ownership Limit. The term “Common Stock Ownership Limit”
shall mean not more than 9.8 percent (in value or in number of shares, whichever
is more restrictive) of the aggregate of the outstanding shares of Common Stock
of the Corporation.
          Constructive Ownership. The term “Constructive Ownership” shall mean
ownership of Capital Stock by a Person, whether the interest in the shares of
Capital Stock is held directly or indirectly (including by a nominee), and shall
include interests that would be treated as owned through the application of
Section 318(a) of the Code, as modified by Section 856(d)(5) of the Code. The
terms “Constructive Owner,” “Constructively Owns” and “Constructively Owned”
shall have the correlative meanings.
          Excepted Holder. The term “Excepted Holder” shall mean a stockholder
of the Corporation for whom an Excepted Holder Limit is created by the Charter
or by the Board of Directors pursuant to subparagraph (b)(7) of this
Article NINTH.
          Excepted Holder Limit. The term “Excepted Holder Limit” shall mean,
provided that the affected Excepted Holder agrees to comply with the
requirements established by the Board of Directors pursuant to subparagraph
(b)(7) of this Article NINTH and subject to

17



--------------------------------------------------------------------------------



 



adjustment pursuant to subparagraph (b)(8) of this Article NINTH, the percentage
limit established by the Board of Directors pursuant to subparagraph (b)(7) of
this Article NINTH.
          Exemption Period. The term “Exemption Period” shall mean the period
beginning as of the time immediately prior to the closing of the transactions
contemplated by the Exchange Agreement by and among the Corporation, Amster
Trading Company, an Ohio corporation (“Amster”), and Ramat Securities, LTD, an
Ohio limited liability company (“Ramat”), dated as of September 30, 2008, as
amended, as in effect as of the time the Articles of Amendment and Restatement
containing this Article NINTH are accepted for record by the SDAT, and ending as
of the earlier of the close of business on June 30, 2009 and the time
immediately after the effective time of the merger contemplated by the Second
Amended and Restated Agreement and Plan of Merger by and among the Corporation,
Walter Industries, Inc., a Delaware corporation, JWH Holding Company, LLC, a
Delaware limited liability company, and Spinco, dated as of February ___, 2009,
as in effect as of the time the Articles of Amendment and Restatement containing
this Article NINTH are accepted for record by the SDAT.
          Initial Date. The term “Initial Date” shall mean the date upon which
the Articles of Amendment and Restatement containing this Article NINTH are
accepted for record by the SDAT.
          Market Price. The term “Market Price” on any date shall mean, with
respect to any class or series of outstanding shares of Capital Stock, the
Closing Price for such Capital Stock on such date. The “Closing Price” on any
date shall mean the last sale price for such Capital Stock, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, for such Capital Stock, in either case as reported in
the principal consolidated transaction reporting system with respect to
securities listed or admitted to

18



--------------------------------------------------------------------------------



 



trading on the AMEX or, if such Capital Stock is not listed or admitted to
trading on the AMEX, as reported on the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which such Capital Stock is listed or admitted to trading
or, if such Capital Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if such Capital Stock is not quoted by any
such organization, the average of the closing bid and asked prices as furnished
by a professional market maker making a market in such Capital Stock selected by
the Board of Directors of the Corporation or, in the event that no trading price
is available for such Capital Stock, the fair market value of the Capital Stock,
as determined in good faith by the Board of Directors.
          Person. The term “Person” shall mean an individual, corporation,
partnership, estate, trust (including a trust qualified under Sections 401(a) or
501(c)(17) of the Code), a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other entity and also includes a group as that term
is used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, and a group to which an Excepted Holder Limit applies.
          Prohibited Owner. The term “Prohibited Owner” shall mean, with respect
to any purported Transfer, any Person who, but for the provisions of
subparagraph (b)(1) of this Article NINTH, would Beneficially Own or
Constructively Own shares of Capital Stock, and if

19



--------------------------------------------------------------------------------



 



appropriate in the context, shall also mean any Person who would have been the
record owner of the shares that the Prohibited Owner would have so owned.
          Restriction Termination Date. The term “Restriction Termination Date”
shall mean the first day after the Initial Date on which the Board of Directors
determines pursuant to Article FIFTH of the Charter that it is no longer in the
best interests of the Corporation to attempt to, or continue to, qualify as a
REIT or that compliance with the restrictions and limitations on Beneficial
Ownership, Constructive Ownership and Transfers of shares of Capital Stock set
forth herein is no longer required in order for the Corporation to qualify as a
REIT.
          Transfer. The term “Transfer” shall mean any issuance, sale, transfer,
gift, assignment, devise or other disposition, as well as any other event that
causes any Person to acquire Beneficial Ownership or Constructive Ownership, or
any agreement to take any such actions or cause any such events, of Capital
Stock or the right to vote or receive dividends on Capital Stock, including
(1) the granting or exercise of any option (or any disposition of any option),
(2) any disposition of any securities or rights convertible into or exchangeable
for Capital Stock or any interest in Capital Stock or any exercise of any such
conversion or exchange right and (3) Transfers of interests in other entities
that result in changes in Beneficial or Constructive Ownership of Capital Stock;
in each case, whether voluntary or involuntary, whether owned of record,
Constructively Owned or Beneficially Owned and whether by operation of law or
otherwise. The terms “Transferring” and “Transferred” shall have the correlative
meanings.
          Trust. The term “Trust” shall mean any trust provided for in
subparagraph (c)(1) of this Article NINTH.

20



--------------------------------------------------------------------------------



 



          Trustee. The term “Trustee” shall mean the Person unaffiliated with
the Corporation and a Prohibited Owner, that is appointed by the Corporation to
serve as trustee of the Trust.
          (b) Capital Stock.
               (1) Ownership Limitations. During the period commencing on the
Initial Date and prior to the Restriction Termination Date, but subject to
paragraph (b)(7) of Article NINTH:
                    (i) Basic Restrictions.
                         (A) (1) No Person, other than an Excepted Holder, shall
Beneficially Own or Constructively Own shares of Capital Stock in excess of the
Aggregate Stock Ownership Limit, (2) no Person, other than an Excepted Holder,
shall Beneficially Own or Constructively Own shares of Common Stock in excess of
the Common Stock Ownership Limit and (3) no Excepted Holder shall Beneficially
Own or Constructively Own shares of Capital Stock in excess of the Excepted
Holder Limit for such Excepted Holder.
                         (B) No Person shall Beneficially or Constructively Own
shares of Capital Stock to the extent that such Beneficial or Constructive
Ownership of Capital Stock would result in the Corporation being “closely held”
within the meaning of Section 856(h) of the Code (without regard to whether the
ownership interest is held during the last half of a taxable year), or otherwise
failing to qualify as a REIT (including, but not limited to, Beneficial or
Constructive Ownership that would result in the Corporation owning (actually or
Constructively) an interest in a tenant that is described in
Section 856(d)(2)(B) of the Code if the income derived by the Corporation from
such tenant would cause the Corporation to fail to satisfy any of the gross
income requirements of Section 856(c) of the Code).

21



--------------------------------------------------------------------------------



 



                         (C) Any Transfer of shares of Capital Stock that, if
effective, would result in the Capital Stock being beneficially owned by less
than 100 Persons (determined under the principles of Section 856(a)(5) of the
Code) shall be void ab initio, and the intended transferee shall acquire no
rights in such shares of Capital Stock.
                    (ii) Transfer in Trust. If any Transfer of shares of Capital
Stock occurs which, if effective, would result in any Person Beneficially Owning
or Constructively Owning shares of Capital Stock in violation of subparagraph
(b)(1)(i)(A) or (B) of this Article NINTH,
                         (A) then that number of shares of the Capital Stock the
Beneficial or Constructive Ownership of which otherwise would cause such Person
to violate subparagraph (b)(1)(i)(A) or (B) of this Article NINTH (rounded up to
the nearest whole share) shall be automatically transferred to a Trust for the
benefit of a Charitable Beneficiary, as described in Article NINTH (c),
effective as of the close of business on the Business Day prior to the date of
such Transfer, and such Person shall acquire no rights in such shares; or
                         (B) if the transfer to the Trust described in clause
(i) of this sentence would not be effective for any reason to prevent the
violation of subparagraph (b)(1)(i)(A) or (B) Article NINTH, then the Transfer
of that number of shares of Capital Stock that otherwise would cause any Person
to violate subparagraph (b)(1)(i)(A) or (B) of this Article NINTH shall be void
ab initio, and the intended transferee shall acquire no rights in such shares of
Capital Stock.
               (2) Remedies for Breach. If the Board of Directors or any duly
authorized committee thereof shall at any time determine in good faith that a
Transfer or other event has taken place that results in a violation of
subparagraph (b)(1) of this Article NINTH or

22



--------------------------------------------------------------------------------



 



that a Person intends to acquire or has attempted to acquire Beneficial or
Constructive Ownership of any shares of Capital Stock in violation of
subparagraph (b)(1) of this Article NINTH (whether or not such violation is
intended), the Board of Directors or a committee thereof shall take such action
as it deems advisable to refuse to give effect to or to prevent such Transfer or
other event, including, without limitation, causing the Corporation to redeem
shares, refusing to give effect to such Transfer on the books of the Corporation
or instituting proceedings to enjoin such Transfer or other event; provided,
however, that any Transfer or attempted Transfer or other event in violation of
Article NINTH (b)(1) shall automatically result in the transfer to the Trust
described above, and, where applicable, such Transfer (or other event) shall be
void ab initio as provided above irrespective of any action (or non-action) by
the Board of Directors or a committee thereof.
               (3) Notice of Restricted Transfer. Any Person who acquires or
attempts or intends to acquire Beneficial Ownership or Constructive Ownership of
shares of Capital Stock that will or may violate Article NINTH (b)(1)(i) or any
Person who would have owned shares of Capital Stock that resulted in a transfer
to the Trust pursuant to the provisions of Article NINTH (b)(1)(ii) shall
immediately give written notice to the Corporation of such event or, in the case
of such a proposed or attempted transaction, give at least 15 days prior written
notice, and shall provide to the Corporation such other information as the
Corporation may request in order to determine the effect, if any, of such
Transfer on the Corporation’s status as a REIT.
               (4) Owners Required To Provide Information. From the Initial Date
and prior to the Restriction Termination Date:

23



--------------------------------------------------------------------------------



 



                    (i) every owner of five percent or more (or such lower
percentage as required by the Code or the Treasury Regulations promulgated
thereunder) of the outstanding shares of Capital Stock, within 30 days after the
end of each taxable year, shall give written notice to the Corporation stating
the name and address of such owner, the number of shares of Capital Stock and
other shares of the Capital Stock Beneficially Owned and a description of the
manner in which such shares are held. Each such owner shall provide to the
Corporation such additional information as the Corporation may request in order
to determine the effect, if any, of such Beneficial Ownership on the
Corporation’s status as a REIT and to ensure compliance with the Aggregate Stock
Ownership Limit; and
                    (ii) each Person who is a Beneficial or Constructive Owner
of Capital Stock and each Person (including the stockholder of record) who is
holding Capital Stock for a Beneficial or Constructive Owner shall provide to
the Corporation such information as the Corporation may request, in good faith,
in order to determine the Corporation’s status as a REIT and to comply with
requirements of any taxing authority or governmental authority or to determine
such compliance.
               (5) Remedies Not Limited. Subject to Article FIFTH, nothing
contained in paragraph (b) of this Article NINTH shall limit the authority of
the Board of Directors to take such other action as it deems necessary or
advisable to protect the Corporation and the interests of its stockholders in
preserving the Corporation’s status as a REIT.
               (6) Ambiguity. In the case of an ambiguity in the application of
any of the provisions of this Article NINTH (b), (c), or any definition
contained in (a), the Board of Directors shall have the power to determine the
application of the provisions of this Article NINTH (b) or (c) or any such
definition with respect to any situation based on the facts known to

24



--------------------------------------------------------------------------------



 



it. In the event Article NINTH (b) or (c) requires an action by the Board of
Directors and the Charter fails to provide specific guidance with respect to
such action, the Board of Directors shall have the power to determine the action
to be taken so long as such action is not contrary to the provisions of
Article NINTH (a), (b) or (c). Absent a decision to the contrary by the Board of
Directors (which the Board may make in its sole and absolute discretion), if a
Person would have (but for the remedies set forth in Article NINTH (b)(2))
acquired Beneficial or Constructive Ownership of Stock in violation of
Article NINTH (b)(1), such remedies (as applicable) shall apply first to the
shares of Stock which, but for such remedies, would have been Beneficially Owned
or Constructively Owned (but not actually owned) by such Person, pro rata among
the Persons who actually own such shares of Stock based upon the relative number
of the shares of Stock held by each such Person.
               (7) Exceptions.
                    (i) Subject to Article NINTH (b)(1)(i)(B), the Board of
Directors, in its sole discretion, may exempt (prospectively or retroactively) a
Person from the Aggregate Stock Ownership Limit and the Common Stock Ownership
Limit, as the case may be, and may establish or increase an Excepted Holder
Limit for such Person if:
                         (A) the Board of Directors obtains such representations
and undertakings from such Person as are reasonably necessary to ascertain that
no individual’s Beneficial or Constructive Ownership of such shares of Capital
Stock will violate Article NINTH (b)(1)(i)(B);
                         (B) such Person does not and represents that it will
not own, actually or Constructively, an interest in a tenant of the Corporation
(or a tenant of any entity owned or controlled by the Corporation) that would
cause the Corporation to own, actually

25



--------------------------------------------------------------------------------



 



or Constructively, more than a 9.9% interest (as set forth in
Section 856(d)(2)(B) of the Code) in such tenant and the Board of Directors
obtains such representations and undertakings from such Person as are reasonably
necessary to ascertain this fact (for this purpose, a tenant from whom the
Corporation (or an entity owned or controlled by the Corporation) derives (and
is expected to continue to derive) a sufficiently small amount of revenue such
that, in the opinion of the Board of Directors, rent from such tenant would not
adversely affect the Corporation’s ability to qualify as a REIT shall not be
treated as a tenant of the Corporation); and
                         (C) such Person agrees that any violation or attempted
violation of such representations or undertakings (or other action which is
contrary to the restrictions contained in Article NINTH (b)(1) through (b)(6))
will result in such shares of Capital Stock being automatically transferred to a
Trust in accordance with Article NINTH (b)(1)(ii) and (c).
                    (ii) Prior to granting any exception pursuant to
Article NINTH (b)(7)(i), the Board of Directors may require a ruling from the
Internal Revenue Service, or an opinion of counsel, in either case in form and
substance satisfactory to the Board of Directors in its sole discretion, as it
may deem necessary or advisable in order to determine or ensure the
Corporation’s status as a REIT. Notwithstanding the receipt of any ruling or
opinion, the Board of Directors may impose such conditions or restrictions as it
deems appropriate in connection with granting such exception.
                    (iii) Subject to Article NINTH (b)(1)(i)(B), an underwriter
which participates in a public offering or a private placement of Capital Stock
(or securities convertible into or exchangeable for Capital Stock) may
Beneficially Own or Constructively Own shares of Capital Stock (or securities
convertible into or exchangeable for Capital Stock) in

26



--------------------------------------------------------------------------------



 



excess of the Aggregate Stock Ownership Limit, the Common Stock Ownership Limit,
or both such limits, but only to the extent necessary to facilitate such public
offering or private placement.
                    (iv) The Board of Directors may only reduce the Excepted
Holder Limit for an Excepted Holder: (A) with the written consent of such
Excepted Holder at any time or (B) pursuant to the terms and conditions of the
agreements and undertakings entered into with such Excepted Holder in connection
with the establishment of the Excepted Holder Limit for that Excepted Holder. No
Excepted Holder Limit shall be reduced to a percentage that is less than the
Common Stock Ownership Limit.
               (8) Increase or Decrease in Aggregate Stock Ownership and Common
Stock Ownership Limits. Subject to Article NINTH (b)(2)(i)(B) and in connection
with establishing an Excepted Holder Limit or at any other time, the Board of
Directors may from time to time increase or decrease the Common Stock Ownership
Limit or the Aggregate Stock Ownership Limit; provided, however, that any
decreased Common Stock Ownership Limit and/or Aggregate Stock Ownership Limit
will not be effective for any Person whose percentage ownership in Stock is in
excess of such decreased Common Stock Ownership Limit and/or Aggregate Stock
Ownership Limit until such time as such Person’s percentage of Stock equals or
falls below the decreased Common Stock Ownership Limit and/or Aggregate Stock
Ownership Limit, but any further acquisition of Stock in excess of such
percentage ownership of Stock will be in violation of the Common Stock Ownership
Limit and/or Aggregate Stock Ownership Limit and, provided further, that the
Board of Directors may not increase or decrease the Common Stock Ownership Limit
or the Aggregate Stock Ownership Limit if such increase or decrease

27



--------------------------------------------------------------------------------



 



would allow five or fewer Persons to Beneficially Own more than 49.9% in value
of the outstanding Stock.
               (9) Legend. Any certificate for shares of Capital Stock shall
bear substantially the following legend:
The shares represented by this certificate are subject to restrictions on
Beneficial and Constructive Ownership and Transfer for the purpose, among
others, of the Corporation’s maintenance of its status as a Real Estate
Investment Trust under the Internal Revenue Code of 1986, as amended (the
“Code”). Subject to certain further restrictions and except as expressly
provided in the Corporation’s Charter, (i) no Person may Beneficially or
Constructively Own shares of the Corporation’s Common Stock in excess of
9.8 percent (in value or number of shares) of the outstanding shares of Common
Stock of the Corporation unless such Person is an Excepted Holder (in which case
the Excepted Holder Limit shall be applicable); (ii) no Person may Beneficially
or Constructively Own shares of Capital Stock of the Corporation in excess of
9.8 percent of the value of the total outstanding shares of Capital Stock of the
Corporation, unless such Person is an Excepted Holder (in which case the
Excepted Holder Limit shall be applicable); (iii) no Person may Beneficially or
Constructively Own Capital Stock that would result in the Corporation being
“closely held” under Section 856(h) of the Code or otherwise cause the
Corporation to fail to qualify as a REIT; and (iv) no Person may Transfer shares
of Capital Stock if such Transfer would result in the Capital Stock of the
Corporation being owned by fewer than 100 Persons. Any Person who Beneficially
or Constructively Owns or attempts to Beneficially or Constructively Own shares
of Capital Stock which causes or will cause a Person to Beneficially or
Constructively Own shares of Capital Stock in excess or in violation of the
above limitations must immediately notify the Corporation. If any of the
restrictions on transfer or ownership are violated, the shares of Capital Stock
represented hereby may be automatically transferred to a Trustee of a Trust for
the benefit of one or more Charitable Beneficiaries. In addition, the
Corporation may redeem shares upon the terms and conditions specified by the
Board of Directors in its sole discretion if the Board of Directors determines
that ownership or a Transfer or other event may violate the restrictions
described above. Furthermore, upon the occurrence of certain events, attempted
Transfers in violation of the restrictions described above may be void ab
initio. All capitalized terms in this legend have the meanings defined in the
Charter of the

28



--------------------------------------------------------------------------------



 



Corporation, as the same may be amended from time to time, a copy of which,
including the restrictions on transfer and ownership, will be furnished to each
holder of Capital Stock of the Corporation on request and without charge.
Requests for such a copy may be directed to the Secretary of the Corporation at
its Principal Office.
                         Instead of the foregoing legend, any certificate may
state that the Corporation will furnish a full statement about certain
restrictions on transferability to a stockholder on request and without charge.
               (c) Transfer of Capital Stock in Trust.
                    (1) Ownership in Trust. Upon any purported Transfer or other
event described in Article NINTH (b)(1)(ii) that would result in a transfer of
shares of Capital Stock to a Trust, such shares of Capital Stock shall be deemed
to have been transferred to the Trustee as trustee of a Trust for the exclusive
benefit of one or more Charitable Beneficiaries. Such transfer to the Trustee
shall be deemed to be effective as of the close of business on the Business Day
prior to the purported Transfer or other event that results in the transfer to
the Trust pursuant to Article NINTH (b)(1)(ii). The Trustee shall be appointed
by the Corporation and shall be a Person unaffiliated with the Corporation and
any Prohibited Owner. Each Charitable Beneficiary shall be designated by the
Corporation as provided in Article NINTH (c)(6).
                    (2) Status of Shares Held by the Trustee. Shares of Capital
Stock held by the Trustee shall be issued and outstanding shares of Capital
Stock of the Corporation. The Prohibited Owner shall have no rights in the
shares held by the Trustee. The Prohibited Owner shall not benefit economically
from ownership of any shares held in trust by the Trustee, shall have no rights
to dividends or other distributions and shall not possess any rights to vote or
other rights attributable to the shares held in the Trust.

29



--------------------------------------------------------------------------------



 



                    (3) Dividend and Voting Rights. The Trustee shall have all
voting rights and rights to dividends or other distributions with respect to
shares of Capital Stock held in the Trust, which rights shall be exercised for
the exclusive benefit of the Charitable Beneficiary. Any dividend or other
distribution paid prior to the discovery by the Corporation that the shares of
Capital Stock have been transferred to the Trustee shall be paid by the
recipient of such dividend or distribution to the Trustee upon demand and any
dividend or other distribution authorized but unpaid shall be paid when due to
the Trustee. Any dividend or distribution so paid to the Trustee shall be held
in trust for the Charitable Beneficiary. The Prohibited Owner shall have no
voting rights with respect to shares held in the Trust and, subject to Maryland
law, effective as of the date that the shares of Capital Stock have been
transferred to the Trustee, the Trustee shall have the authority (at the
Trustee’s sole discretion) (i) to rescind as void any vote cast by a Prohibited
Owner prior to the discovery by the Corporation that the shares of Capital Stock
have been transferred to the Trustee and (ii) to recast such vote in accordance
with the desires of the Trustee acting for the benefit of the Charitable
Beneficiary; provided, however, that if the Corporation has already taken
irreversible corporate action, then the Trustee shall not have the authority to
rescind and recast such vote. Notwithstanding the provisions of this
Article NINTH, until the Corporation has received notification that shares of
Capital Stock have been transferred into a Trust, the Corporation shall be
entitled to rely on its share transfer and other stockholder records for
purposes of preparing lists of stockholders entitled to vote at meetings,
determining the validity and authority of proxies and otherwise conducting votes
of stockholders.
                    (4) Sale of Shares by Trustee. Within 20 days of receiving
notice from the Corporation that shares of Capital Stock have been transferred
to the Trust, the Trustee of the Trust shall sell the shares held in the Trust
to a person, designated by the Trustee, whose

30



--------------------------------------------------------------------------------



 



ownership of the shares will not violate the ownership limitations set forth in
Article NINTH (b)(1)(i). Upon such sale, the interest of the Charitable
Beneficiary in the shares sold shall terminate and the Trustee shall distribute
the net proceeds of the sale to the Prohibited Owner and to the Charitable
Beneficiary as provided in this Article NINTH (c)(4). The Prohibited Owner shall
receive the lesser of (1) the price paid by the Prohibited Owner for the shares
or, if the Prohibited Owner did not give value for the shares in connection with
the event causing the shares to be held in the Trust (e.g., in the case of a
gift, devise or other such transaction), the Market Price of the shares on the
day of the event causing the shares to be held in the Trust and (2) the price
per share received by the Trustee (net of any commissions and other expenses of
sale) from the sale or other disposition of the shares held in the Trust. The
Trustee may reduce the amount payable to the Prohibited Owner by the amount of
dividends and distributions which have been paid to the Prohibited Owner and are
owed by the Prohibited Owner to the Trustee pursuant to Article NINTH (c)(3).
Any net sales proceeds in excess of the amount payable to the Prohibited Owner
shall be immediately paid to the Charitable Beneficiary. If, prior to the
discovery by the Corporation that shares of Capital Stock have been transferred
to the Trustee, such shares are sold by a Prohibited Owner, then (i) such shares
shall be deemed to have been sold on behalf of the Trust and (ii) to the extent
that the Prohibited Owner received an amount for such shares that exceeds the
amount that such Prohibited Owner was entitled to receive pursuant to this
Article NINTH (c)(4), such excess shall be paid to the Trustee upon demand.
                    (5) Purchase Right in Stock Transferred to the Trustee.
Shares of Capital Stock transferred to the Trustee shall be deemed to have been
offered for sale to the Corporation, or its designee, at a price per share equal
to the lesser of (i) the price per share in the transaction that resulted in
such transfer to the Trust (or, in the case of a devise or gift, the

31



--------------------------------------------------------------------------------



 



Market Price at the time of such devise or gift) and (ii) the Market Price on
the date the Corporation, or its designee, accepts such offer. The Corporation
may reduce the amount payable to the Prohibited Owner by the amount of dividends
and distributions which has been paid to the Prohibited Owner and are owed by
the Prohibited Owner to the Trustee pursuant to Article NINTH (c)(3). The
Corporation may pay the amount of such reduction to the Trustee for the benefit
of the Charitable Beneficiary. The Corporation shall have the right to accept
such offer until the Trustee has sold the shares held in the Trust pursuant to
Article NINTH (c)(4). Upon such a sale to the Corporation, the interest of the
Charitable Beneficiary in the shares sold shall terminate and the Trustee shall
distribute the net proceeds of the sale to the Prohibited Owner.
                    (6) Designation of Charitable Beneficiaries. By written
notice to the Trustee, the Corporation shall designate one or more nonprofit
organizations to be the Charitable Beneficiary of the interest in the Trust such
that the shares of Capital Stock held in the Trust would not violate the
restrictions set forth in Article NINTH (b)(1)(i) in the hands of such
Charitable Beneficiary.
               (d) AMEX Transactions. Nothing in this Article NINTH shall
preclude the settlement of any transaction entered into through the facilities
of the AMEX or any other national securities exchange or automated inter-dealer
quotation system. The fact that the settlement of any transaction occurs shall
not negate the effect of any other provision of this Article NINTH and any
transferee in such a transaction shall be subject to all of the provisions and
limitations set forth in this Article NINTH.
               (e) Enforcement. The Corporation is authorized specifically to
seek equitable relief, including injunctive relief, to enforce the provisions of
this Article NINTH.

32



--------------------------------------------------------------------------------



 



               (f) Non-Waiver. No delay or failure on the part of the
Corporation or the Board of Directors in exercising any right hereunder shall
operate as a waiver of any right of the Corporation or the Board of Directors,
as the case may be, except to the extent specifically waived in writing.
               (g) Limited Exception. Notwithstanding anything to the contrary
herein, this Article NINTH and the limitations on ownership and transfer of
Capital Stock set forth herein (including, without limitation, the restrictions
set forth in subparagraph (b)(1) of this Article NINTH) shall not apply to
Amster or Ramat during the Exemption Period.
               THIRD: The amendment to and restatement of the charter as
hereinabove set forth have been duly advised by the Board of Directors and
approved by the stockholders of the Corporation as required by law.
               FOURTH: The current address of the principal office of the
Corporation is as set forth in Article THIRD of the foregoing amendment and
restatement of the charter.
               FIFTH: The name and address of the Corporation’s current resident
agent is as set forth in Article FOURTH of the foregoing amendment and
restatement of the charter.
               SIXTH: The Corporation currently has seven directors. The names
of the directors currently in office are:
                    John A. Burchett
                    Michael T. Tokarz
                    Mark J. O’Brien
                    Denmar J. Dixon
                    William J. Meurer
                    Shannon E. Smith
                    Ellyn L. Brown

33



--------------------------------------------------------------------------------



 



               SEVENTH: The undersigned Chairman, President and Chief Executive
Officer acknowledges these Articles of Amendment and Restatement to be the
corporate act of the Corporation and as to all matters or facts required to be
verified under oath, the undersigned Chairman, President and Chief Executive
Officer acknowledges that, to the best of his knowledge, information and belief,
these matters and facts are true in all material respects and that this
statement is made under the penalties for perjury.
- Signature page follows -

34



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Corporation has caused these Articles of
Amendment and Restatement to be signed in its name and on its behalf by its
Chairman, President and Chief Executive Officer and attested to by its Assistant
Secretary on this 17th day of April, 2009.

                  ATTEST:       HANOVER CAPITAL MORTGAGE HOLDINGS, INC.    
 
               
/s/ Paul Pedrotti
      By:   /s/ John A. Burchett    
 
Paul Pedrotti
         
 
John A. Burchett    
Assistant Secretary
          Chairman, President and Chief Executive Officer    

35